Citation Nr: 0112686	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to restoration of non-service-connected 
pension benefits, including whether the veteran has 
qualifying service for non-service-connected pension 
benefits. 

2.  Entitlement to service connection for depression and 
paranoid schizophrenia.  

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a skin disorder of 
the face.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 2, 
1973 to February 27, 1974, with net active service of one 
month and 12 days, with time lost from this period of service 
from October 15, 1973 to January 28, 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In November 2000, the Board requested the Veterans Health 
Administration (VHA) to provide an expert medical opinion 
with regard to the etiology of the veteran's asthma.  The VHA 
opinion was received in December 2000.  

The issues of entitlement to service connection for 
depression and paranoid schizophrenia and entitlement to 
service connection for an eye disorder are addressed below in 
the REMAND portion of the decision. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed for the issues of 
entitlement to restoration of non-service-connected pension 
benefits (including whether the veteran has qualifying 
service for non-service-connected pension benefits), service 
connection for a skin disorder of the face, and whether new 
and material evidence has been submitted to reopen a claim 
for service connection for asthma.

2.  The veteran entered on active duty on October 2, 1973 and 
was discharged on February 27, 1974, with net active service 
of one month and 12 days; time lost from this period of 
service was from October 15, 1973 to January 28, 1974.  The 
veteran did not serve for a period of 90 days or more during 
a period of war. 

3.  The veteran was not discharged for a service-connected 
disability, and the medical evidence does not demonstrate 
that the veteran's asthma or pseudofolliculitis barbae would 
have justified a discharge from service.

4.  The award of non-service-connected pension to the veteran 
was administrative error. 

5.  The veteran's currently diagnosed pseudofolliculitis 
barbae is etiologically related to shaving during his active 
service. 

6.  The veteran's initial claim for service connection for 
asthma was denied in a January 1990 Board decision.

7.  Evidence submitted since the January 1990 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred asthma as a result of 
service.

8.  The evidence of record is sufficient to raise a 
reasonable doubt as to whether the veteran's preexisting 
asthma was aggravated by service. 


CONCLUSIONS OF LAW

1.  The appellant is not eligible for non-service-connected 
pension benefits, discontinuance of pension was proper, and 
restoration of non-service-connected pension benefits is not 
warranted.  38 U.S.C.A. §§ 1502, 1521, 5112(b)(10) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.2, 3.3, 3.105, 
3.203 (2000). 

2.   The veteran's pseudofolliculitis barbae was incurred in 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000). 

3.  The January 1990 Board decision denying service 
connection for asthma was final when issued.  38 U.S.C.A. 
§ 7104 (West 1991).

4.  Evidence received since the January 1990 Board decision 
regarding the veteran's claim for service connection for 
asthma is new and material, and the veteran's claim for 
service connection for asthma is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  

5.  The veteran's asthma was aggravated in service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed by the President on 
November 9, 2000, after the RO had developed this appeal.  
The VCAA requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits, including a 
medical examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and a representative of any information, and any 
medical or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  

The Board finds that, in this veteran's case, the VCAA 
requirements have been met with regard to all issues 
addressed on the merits.  In this regard, the Board notes 
that the veteran has been afforded various VA examinations, 
and a VHA medical opinion regarding the etiology of his 
asthma has been obtained by the Board.  The RO requested from 
the veteran information pertaining to symptomatology since 
service and any physician statements reflecting treatment 
since discharge from service, and advised him in statements 
of the case and supplemental statements of the case what must 
be demonstrated to establish the requested benefits.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claims (other than the remanded 
claims), and the veteran has not identified any additional 
treatment records which have not been obtained.  Accordingly, 
with regard to issues not Remanded below, no further notice 
or assistance to the veteran in acquiring medical evidence is 
required by the new statute.  

I.  Qualifying Service for Non-service-connected Pension 
Benefits

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. 
§§ 1502, 1521.  Improved pension benefits are payable to 
veterans of a period or periods of war because of non-
service-connected disability or age.  The qualifying periods 
of war for this benefit are the Mexican Border Period, World 
War I, World War II, the Korean Conflict, the Vietnam Era, 
and the Persian Gulf War.  38 C.F.R. § 3.2 (2000).  In 
pertinent part, the Vietnam Era covers the period beginning 
on February 28, 1961 to May 7, 1975.  

Basic eligibility for non-service-connected pension benefits 
requires one of the following: 1) 90 consecutive days of 
active service during wartime; or 2) discharge or release 
from such active wartime service before having served 90 days 
for a disability adjudged service connected without the 
benefit of presumptive provisions of law; or 3) at the time 
of discharge the veteran had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; or 4) 90 consecutive days of service and such 
period began or ended during a period of war; or 5) aggregate 
active service during wartime of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 C.F.R. § 3.3(a).

The effective date of a discontinuance of pension by reason 
of an erroneous award based on an act of commission or 
omission by the beneficiary, or with the beneficiary's 
knowledge, shall be the effective date of the award.  The 
effective date of a discontinuance of pension by reason of an 
erroneous award based solely on administrative error or error 
in judgment shall be the date of last payment.  38 U.S.C.A. 
§ 5112(b)(9),(10) (West 1991).  

The veteran contends that he had active duty service during 
the Vietnam War period from October 2, 1973 to November 27, 
1974, which was over 90 days.  He has submitted a DD Form 
215N which he contends supports this contention.  

In the present case, the record reveals that the appellant 
entered active duty on October 2, 1973 and was discharged on 
February 27, 1974.  His net active service was reported as 
one month and 12 days, with time lost from this period of 
service from October 15, 1973 to January 28, 1974.  The 
weight of the evidence demonstrates that the veteran did not 
serve for a period of 90 days or more during a period of war 
and was not discharged for a service-connected disability, 
but served only one month and 12 days during the Vietnam War 
period. 

The Board has considered the veteran's contention that he had 
active military service of over 90 days--from October 1973 to 
November 27, 1974.  He has submitted a DD Form 215N, dated 
December 20, 1978, which is indicated to be a correction to a 
DD Form 214.  This DD Form 215N reflects that the veteran's 
date of discharge from service was February 27, 1974.  Of 
record also is a DD Form 214 dated February 15, 1979, 
indicated to be a correction to a DD Form 214, with service 
dates indicated to be from October 2, 1973 to November 27, 
1974.  A DD Form 214 issued to the veteran by the Naval 
Military Personnel Command (NMPC) on August 25, 1981 reflects 
an August 24, 1981 decision by the Board for Correction of 
Naval Records (BCNR) to upgrade the character of service 
discharge; the dates of the veteran's active service were 
indicated to be from October 2, 1973 to February 27, 1974.  

On May 19, 1989, the Naval Discharge Review Board (NDRB) 
determined that the DD Form 215N dated February 15, 1979, was 
based on misleading information and was issued erroneously.  
In order to reflect a May 19, 1989 decision of the Secretary 
of the Navy that the entry date was October 2, 1973 and 
discharge date was February 27, 1974, the Navy reissued the 
veteran's DD Form 214 in July 1999.  The July 1999 DD Form 
214 canceled all previously issued DD Forms 214 and 215.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces" and "service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); 38 C.F.R. § 3.203(a), (c); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  

The official service department record by NMPC reflects the 
determination by the Navy that the veteran's active service 
covered the period from October 2, 1973 to February 27, 1974, 
minus the time lost from this period of service from October 
15, 1973 to January 28, 1974.  The July 1999 determination by 
the service department supersedes any previous finding with 
regard to dates of service.  As the appellant does not have 
the requisite 90 days of wartime service, the Board finds 
that basic eligibility for non-service-connected pension 
benefits is not warranted.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. §§ 3.2, 3.3.  

In light of the Board's decision herein to grant service 
connection for asthma, the Board has considered the 
regulatory provision at 38 C.F.R. § 3.3(a) that basic 
entitlement to improved pension exists if, at the time of 
discharge from service (wartime service of less than 90 
days), the veteran had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  The 
corrected record reflects that the veteran was separated from 
service for unsuitability, based on his Armed Forces Quotient 
Test score which indicated he was in a Class IV mental group 
and not mentally capable nor socially capable of reacting to 
the frustration of service life.  The veteran does not 
contend that he was discharged because of asthma or 
pseudofolliculitis barbae, and the medical evidence of record 
does not otherwise demonstrate that a service-connected 
disability was the basis of discharge.  The veteran's asthma 
and skin condition of the face were not noted on the service 
separation examination.  On that examination, the service 
examiner indicated that the veteran was qualified for 
discharge and to perform the duties of his rate at sea and on 
foreign shores. 

In this case, because the appellant did not have the 
requisite period of wartime service (either 90 days or 
discharge for service-connected disability), the initial 
award of non-service-connected pension benefits to the 
appellant was administrative error.  To sever this award, the 
RO complied with the procedural due process requirements in 
accordance with 38 C.F.R. § 3.105, notifying the appellant of 
the proposed discontinuance of non-service-connected pension 
benefits.  As such, the discontinuance of non-service-
connected pension benefits was proper.  Inasmuch as the 
appellant does not have the requisite wartime service, the 
original grant of pension was based on administrative error, 
and the RO has properly discontinued the pension benefit, the 
Board finds that the appellant is not eligible for non-
service-connected pension benefits, including restoration of 
such benefits.  38 U.S.C.A. §§ 1502, 1521, 5112(b)(10); 38 
C.F.R. §§ 3.2, 3.3, 3.105, 3.203.  




II.  Service Connection for a Skin Disorder of the Face

The veteran contends that his currently diagnosed 
pseudofolliculitis barbae was caused by his being required to 
shave while in basic training.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000). 

The weight of the evidence demonstrates that the veteran 
acquired folliculitis barbae during basic training in service 
and that the currently diagnosed pseudofolliculitis barbae is 
etiologically related to shaving in service.  For example, a 
December 1999 letter from a VA physician who treated the 
veteran included the opinion that, "[a]s a result of his 
been [sic] exposed to a chemical and surface irritant[, the 
veteran] continues to have a chronic inflammatory response 
involving the facial area . . . I believe it is more likely 
than not that [the veteran's] ongoing facial dermatitis is 
the direct result of an initial insult of dermatologic 
surface exposure which he experienced while in basic 
training."  A February 2000 VA outpatient treatment entry by 
the same VA physician included the opinion that the veteran's 
symptoms of folliculitis were "more likely than not 
associated with the initial application of shaving cream and 
having to shave that initiated his pseudobarbae 
folliculitis."  The Board finds no contrary medical evidence 
of record which outweighs the favorable medical nexus 
opinions.  For these reasons, the Board concludes that 
service connection for pseudofolliculitis barbae is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  



III.  New and Material Evidence: Asthma

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran contends that although he had asthma prior to 
service, the disease was aggravated by exposure to fumes of 
spray paint and floor detergents to which he reported he was 
exposed while on active duty service from October 1973 to 
February 1974.  

The relevant law and regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
(i.e., increased in severity during service beyond a normal 
progression) by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The veteran's initial claim for service connection for asthma 
was denied by the RO, and an appeal of the claim was denied 
by a January 1990 Board decision.  The evidence of record at 
the time of the January 1990 Board decision included evidence 
that, prior to service entrance, the veteran had a lifelong 
history of asthma.  No pulmonary abnormalities were noted at 
the service entrance examination in September 1973.  During 
service in October 1973 the veteran complained of fainting, 
dizziness, and a sore throat.  He reported a long history of 
asthma and that he experienced wheezing when he tried to swim 
and perform similar activities.  Clinical examination was 
negative and no active disease was noted; the resulting 
impression was asthma by history.  A service separation 
examination in February 1974 found no pulmonary 
abnormalities.  The evidence also includes multiple post-
service treatment records which note a lifelong history of 
asthma, findings of considerable respiratory obstruction, and 
diagnoses of allergic asthma or chronic bronchial asthma.

The Board has reviewed the record and observes that the 
evidence added since the January 1990 decision includes 
conflicting medical opinions regarding whether the veteran's 
preexisting asthma was aggravated by service (that is, 
whether it increased during service beyond a normal 
progression).  The additional evidence includes the report of 
a March 1997 VA respiratory examination with the opinion that 
the veteran's preexisting asthma "was made worse by exposure 
to inhalants" in service, but that this was "only a 
temporary worsening of his asthmatic condition and [sic] not 
cause permanent disability."  In a note dated December 10, 
1999, a VA treating physician offered the favorable medical 
opinion that it was "more likely than not that" the 
veteran's preexisting "respiratory symptoms have worsened as 
a direct result of his been [sic] exposed to certain 
chemicals while in the service."  This same VA doctor, in a 
letter dated February 29, 2000, also wrote that the veteran's 
respiratory symptoms were "more likely than not related to 
his alleged precipitating events" in service.  

Because there was conflicting medical evidence pertaining to 
the question of aggravation of preexisting asthma during 
service, the Board requested a VHA opinion.  The requested 
VHA opinion, which was received in December 2000, indicated 
that the records were insufficient for the reviewing VHA 
physician to address whether the veteran's preexisting asthma 
chronically increased during service.  However, the VHA 
physician wrote "that a chronic increase in asthma severity 
can and does occur in response to environmental and 
occupational irritants is well known."  The VHA doctor 
concluded that worsening during service due to exposure to 
irritants was "a possibility" which was "not objectively 
proven."  

After a review of the evidence, the Board finds that the 
evidence submitted since the January 1990 Board decision is 
new and bears directly and substantially on the question of 
whether the veteran incurred asthma as a result of service.  
Of especial significance are the additional medical opinions 
that the veteran's preexisting asthma was made worse by his 
reported exposure to inhalants in service.  For these 
reasons, the Board finds that the additional evidence 
received since the January 1990 Board decision regarding the 
veteran's claim for service connection for asthma is new and 
material, and the veteran's claim for service connection for 
asthma is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156.  

Turning to the merits of the claim for service connection for 
asthma, the Board concludes that the evidence is in equipoise 
with regard to the question of whether the veteran's 
preexisting asthma was aggravated in service.  The Board 
notes that the December 1999 VA treating physician's 
statement provides some medical opinion evidence of 
aggravation of preexisting asthma during service.  On the 
other hand, there is medical evidence which tends to weigh 
against the veteran's claim.  The March 1997 VA examination, 
for example, opines that the veteran's in-service 
symptomatology was only a "temporary worsening" of his 
preexisting asthmatic condition which did "not cause 
permanent disability."  

The VHA opinion tends to support the veteran's claim to the 
extent that it confirms that exposure to irritants "can and 
does" cause a chronic increase in asthma.  However, the VHA 
opinion was also based on the mistaken factual premise that 
the veteran had "years" of active service, and was 
qualified by the statement that worsening during service "is 
not objectively proven."  However, the VHA opinion - that it 
was "a possibility" that exposure to irritants during the 
veteran's service caused a worsening of his asthma - of 
itself lacks probative value because it is an opinion of mere 
possibility and not probability.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he could not give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension was "non-evidence"); 
Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a 
physician's opinion the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); Bostain v. West, 11 Vet. App. 124, 
128 (1998) (a physician's opinion that an unspecified 
preexisting service-related condition "may have" 
contributed to the veteran's death was too speculative to be 
new and material evidence).  

As the evidence is otherwise in equipoise with regard to the 
question of whether the veteran's preexisting asthma symptoms 
were aggravated by service, the Board must apply the law and 
resolve reasonable doubt in the veteran's favor.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's asthma was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5107; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.306.  




ORDER

As the appellant does not have the qualifying active duty 
service, he is ineligible for restoration of a non-service-
connected pension.

Service connection for pseudofolliculitis barbae is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for asthma is reopened and 
service connection for asthma is granted.  


REMAND

I.  Service Connection for Depression and Paranoid 
Schizophrenia
  
The veteran's initial claim for service connection for a 
psychiatric ("nervous") disorder was denied in a September 
1984 Board decision, and an April 1994 RO rating decision 
subsequently denied reopening of a claim for service 
connection for a "nervous condition."  By letter dated May 
12, 1994, the RO notified the veteran of this decision and of 
his appellate rights; the veteran did not thereafter enter 
notice of disagreement with the April 1994 decision to deny 
reopening of a claim for service connection for a psychiatric 
disorder.  Therefore, the April 1994 rating decision became a 
final decision.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000); Person v. Brown, 
5 Vet. App. 449, 450 (1993). 

The evidence of record in April 1994 included service medical 
records with a February 1974 entry reflecting evaluation by a 
clinical psychologist who determined that the veteran was not 
psychotic nor suffering from any other psychiatric condition 
which would render him either unable to distinguish between 
right and wrong or incapable of adhering to the right.  The 
evidence also included a VA examination report in February 
1977, which revealed no specific psychiatric complaints or 
findings.  Post-service private medical records reflect that 
in September 1975 the veteran was seen for complaints of 
anxiety and requested Valium.  A VA outpatient treatment 
entry in May 1988 noted an unusual affect, and a June 1989 
entry noted that the veteran was not anxious or depressed, 
but was hostile toward VA.  

In January 1996, the veteran submitted a claim for service 
connection for disorders including "depression."  
Generally, where there is a prior unappealed rating decision 
denying service connection for a claimed disorder, the record 
must include new and material evidence before that final 
claim can be reopened and addressed on the merits.  In this 
case, however, because the record in April 1994 did not 
include evidence of a diagnosis of depression or paranoid 
schizophrenia, the effect of the veteran's January 1996 
Application for Compensation was to file a claim for service 
connection for depression.  During the pendency of this claim 
for service connection for depression, VA outpatient 
treatment records dated from March 1995 to February 1996 also 
include a diagnosis of chronic paranoid type schizophrenia.  
Because the veteran contended that all of his current 
psychiatric impairment was etiologically related to service, 
he also effectively raised a claim for service connection for 
the diagnosed chronic paranoid schizophrenia.  Finally, the 
Social Security Administration records reflect differential 
diagnoses of dysthymic disorder, paranoid disorder, and 
paranoid personality disorder in March 1982, although this 
information was not received into the veteran's VA claims 
file until 1998.  

The Board notes that the RO adjudicated the issue as whether 
new and material evidence had been submitted to reopen a 
claim for service connection for psychiatric disorder.  
However, the issue is more appropriately construed as 
entitlement to service connection for depression and chronic 
paranoid schizophrenia.  These disabilities do not involve 
finality because a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, is not 
the same claim when it has not been previously considered.  
See Ephraim v. Brown, 82 F.3d 399, 401 (Fed.Cir. 1996).  The 
Board finds that it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits on this issue without initial merits-based 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This will 
also afford the RO the opportunity to take any additional 
appropriate action to ensure compliance with the claimant 
assistance provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
including whether a medical examination or medical opinion is 
necessary to make a decision on the claim.  

II.  Service Connection for an Eye Disability

The veteran contends that he has permanent eye aggravation 
and irritation due to exposure to spray painting at the Great 
Lakes Naval Training Center in Great Lakes, Illinois in 1974.  
He indicates that he did not use eye protection while on 
active duty.  (The period of the veteran's service has been 
determined to be from October 2, 1973 to February 27, 1974, 
but does not include the time lost from this period of 
service from October 15, 1973 to January 28, 1974).  

The service medical records are negative for any complaints 
or treatment for an eye disease or injury.  At service 
separation, the veteran's corrected vision was 20/20 in both 
eyes.  After service in February 1977, the veteran received a 
VA eye examination, which assessed fully correctable 
astigmatism.  

At a June 1999 VA examination of the eyes, the veteran 
reported that he used to work with spray paint while in 
service.  The examiner found uncorrected visual acuity to be 
20/30 in the right eye and 20/40 in the left eye.  Refraction 
revealed a mild hyperopic prescription along with presbyopia.  
The examiner also found that the appellant had mild Meibomian 
gland dysfunction which could cause burning, irritated eyes, 
though no significant findings were noted.  The examiner did 
not offer any opinion regarding the likelihood that the 
veteran's current right eye symptomatology of Meibomian gland 
dysfunction was related to the reported events or exposure 
during service.  

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2000).  Hyperopia is an error of refraction in which rays of 
light entering the eye parallel to the optic axis are brought 
to a focus behind the retina, as a result of the eyeball 
being too short from front to back.  Hyperopia is also called 
farsightedness.  Dorland's Illustrated Medical Dictionary 797 
(28th ed. 1994).  Presbyopia is a visual condition that 
becomes apparent especially in middle age and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Although "nearly all astigmatism is congenital 
(where heredity is the only known factor), it may also occur 
as a residual of trauma and scarring of the cornea, or even 
from the weight of the upper eyelid resting upon the 
eyeball."  Browder v. Brown, 5 Vet. App. 268, 272  (1993). 

Under the VCAA, VA is now required to assist a claimant in 
developing all facts pertinent to a claim for VA benefits, 
and VA shall obtain "evidence necessary to substantiate the 
claimant's claim for a benefit."  In a claim for disability 
compensation, VA's assistance "shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim."  An examination or medical opinion is necessary to 
make a decision on a claim when the lay or medical evidence 
(including lay statements of the claimant) contains competent 
evidence that the claimant has a current disability (or 
persistent symptoms of current disability), and indicates 
that the symptoms may be associated with active service, and 
the evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In this veteran's case, there is evidence of a current eye 
disability of mild Meibomian gland dysfunction, and the 
appellant has indicated that these symptoms may be associated 
with service.  As previously noted, the RO understandably did 
not have an opportunity to review the veteran's claims under 
the VCAA and was not required or authorized under previous 
legal standards to assist a claimant in the absence of a 
well-grounded claim.  Since no nexus opinion is of record, 
the Board finds that an eye examination and opinion are 
necessary to make a decision on this claim and to comply with 
the duty to assist.  

Therefore, the case is REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
eye examination to determine whether his 
current eye disability (other than 
refractive error) is related to active 
duty service.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  In light 
of the evidence of record, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that any current eye disability (other 
than refractive error) is related to the 
veteran's period of active service.  

2.  The RO should review the claims file 
and take any additional action to ensure 
compliance with the claim assistance 
provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), including whether a VA 
psychiatric examination and medical nexus 
opinion are warranted. 

3.  The RO should then adjudicate on the 
merits the veteran's claims of 
entitlement to service connection for 
depression and paranoid schizophrenia and 
entitlement to service connection for an 
eye disability.  

4.  If any of the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of these issues.  The veteran has the right 
to submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO, and any requested 
assistance in obtaining additional documents pertinent to the 
issues remaining on appeal should be directed to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

